Citation Nr: 0937312	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the rating decision, the RO denied 
service connection for tinnitus and determined that new and 
material evidence had not been submitted to reopen the claims 
of service connection for hearing loss and a personality 
disorder.  

In January 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

In July 2009, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).

The issues of entitlement to service connection for bilateral 
hearing loss and a psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT 

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's tinnitus is attributable to acoustic trauma 
during active service.  

3.  Service connection for defective hearing was denied in a 
January 1985 Board decision.  The Veteran was notified of 
this decision and of his appeal rights.  He did not appeal 
the decision.  

4.  The evidence received since the January 1985 Board 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.  

5.  The RO denied entitlement to service connection for a 
nervous condition in a December 1983 rating decision.  The 
Veteran was notified of this decision and of his appeal 
rights.  He did not appeal the decision.  

6.  The evidence received since the December 1983 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009). 

2.  The November 1985 Board decision that denied service 
connection for defective hearing is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  

3.  The evidence received since the November 1985 Board 
decision is new and material, and the claim for entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2009).

4.  The December 1983 rating decision that denied entitlement 
to service connection for a nervous condition is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2009).

5.  The evidence received since the December 1983 rating 
decision is new and material, and the claim for entitlement 
to service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist   

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below as it 
relates to the issues of service connection for tinnitus and 
whether new and material evidence has been received to reopen 
the claims of service connection for bilateral hearing loss 
and a psychiatric disorder, the Board finds that any issue 
with regard to the timing or content of the VCAA notice 
provided to the Veteran is moot or represents harmless error.  
As to additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

II.  Applicable Laws and Regulations
New and Material

Pursuant to 38 U.S.C.A. §§ 7104(b) and 7105(c), a decision by 
the Board or RO may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  The exception to this rule is described under 38 
U.S.C.A. § 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during  
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  

III.  Decision  
Tinnitus

The Veteran asserts that service connection is warranted for 
his tinnitus.  During the July 2009 hearing, the Veteran 
testified that he was subjected to constant jet engine noises 
while on active duty.  He explained that his military 
occupational specialty (MOS) as an aircrew life support 
specialist required him to work on the flight lines, 
uploading and inspecting equipment on the planes.  The 
Veteran contends that he was exposed to significant acoustic 
trauma during his military service, and his tinnitus should 
be service-connected.  

Upon a review of the claims file, the Veteran's DD Form 214 
shows that his MOS was an aircrew life support specialist.  
However, service treatment records are void of complaints, 
treatment, or diagnosis of tinnitus.  Clinical evaluation of 
the Veteran's ears was normal as reflected on the May 1983 
separation examination report.  

Post service treatment records note complaints of bilateral 
tinnitus.  According to a May 2007 VA audiology consultation, 
the Veteran has endured periodic bilateral tinnitus for at 
least ten years or more.  He described it as a high pitched 
ring or whistle that occurs randomly approximately once every 
month or two and lasts no more than a minute at a time.  He 
denied any significant occupational or recreational noise 
exposure, and the audiologist reported that his history was 
positive for military noise exposure around emergency 
equipment near the airfield with "HPDs [hearing protection 
devices] not usually worn."  

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for tinnitus.  The 
Board is certainly aware that there are no service treatment 
records to substantiate the Veteran's reported complaints of 
ringing in the ears during service.  However, the Veteran is 
competent to report that he was exposed to acoustic trauma 
during service, which is supported by the fact that his MOS 
was an aircrew life support specialist.  Thus, the Board will 
concede such injury in service.  It must be noted that the 
Veteran is not, on the other hand, competent to state that 
his tinnitus was incurred in service, as that requires a 
medical opinion or requires objective medical evidence.  
Regardless, there is no reason for the Board to question the 
Veteran's credibility in this case, particularly when the May 
2007 VA audiologist supports the finding that the Veteran was 
exposed to military noise exposure.  

Additionally, at the July 2009 hearing, the Veteran provided 
a statement as to continuity of symptomatology, stating that 
his tinnitus originated in service, but has progressively 
worsened in the last three or four years.  Again, the Board 
finds that the Veteran's statements are credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table) (Board must analyze the 
credibility and probative value of evidence).  The evidence 
of record is void of any intercurrent event or injury, and 
there is no evidence of record to suggest that the Veteran 
was exposed to post service occupational or recreational 
noise exposure.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for tinnitus 
is warranted.

Bilateral Hearing Loss and a Psychiatric Disorder

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  
The Veteran contends that service connection is warranted for 
his bilateral hearing loss and psychiatric disorder.  

At the time of the January 1985 Board decision, which denied 
service connection for defective hearting, the evidence of 
record consisted of the Veteran's service treatment records 
and results from a September 1983 VA examination.  Service 
treatment records noted that upon separation from service, 
audiometric testing in May 1983 revealed thresholds in 
decibels, of 15, 0, 15, 10, 15, and 35 in the right ear, and 
of 20, 10, 20, 20, 35, and 40 in the left ear at frequencies 
of 500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, 
respectively.  The examining physician diagnosed the Veteran 
with mild, high frequency bilateral hearing loss.  
Thereafter, at the September 1983 VA examination, audiometric 
testing revealed thresholds in decibels of 35, 15, 0, 5, 10, 
and 45 in the right ear and of 20, 10, -5, 5, 20, and 45 in 
the left ear at frequencies of 250, 500, 1,000, 2,000,4,000, 
and 6,000 Hertz, respectively.  The VA examiner diagnosed the 
Veteran with bilateral high frequency sensorineural hearing 
loss, with moderate involvement at the affected frequencies.  
Based upon the evidence, the Board determined that 
audiometric testing results from the May 1983 separation 
examination and the September 1983 did not meet the criteria 
for a hearing loss disability under 38 C.F.R. § 3.385.  The 
Board concluded that without competent evidence showing a 
current hearing loss disorder by VA standards, service 
connection must be denied.  

Turning to the Veteran's psychiatric disorder, at the time of 
the December 1983 rating decision, the evidence of record 
consisted of the Veteran's service treatment records and a 
September 1983 VA psychiatric examination report.  The RO 
indicated that the Veteran was seen at sick call in November 
1982 for complaints of mild to moderate depression.  He was 
referred to individual and group counseling.  Upon separation 
in May 1983, clinical evaluation of the Veteran's psychiatric 
behavior was considered abnormal.  In September 1983, the VA 
examiner diagnosed him with a lifelong mixed personality 
disorder with schizoid, avoidant, and inadequate features.  
The RO concluded that because congenital or developmental 
abnormalities, such as a personality disorder, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation, the Veteran's lifelong mixed 
personality disorder does not constitute a disability for VA 
compensation purposes.  Thus, service connection was denied.  

The Veteran was notified of the denials in January 1984 and 
January 1985 letters, including his appeal rights, and he did 
not appeal the decisions.  Thus, both the December 1983 
rating decision and January 1985 Board decision are final.  
See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 20.1103, 
20.1105.  

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claims of service connection for bilateral hearing loss 
and a psychiatric disorder.  Since the December 1983 rating 
decision and January 1985 Board decision, the evidence 
received into the record includes VA outpatient treatment 
records from February 2000 to August 2006, a May 2007 VA 
audiological consultation report, private medical records 
dated June 2004 to May 2007, a July 2009 private medical 
statement, and testimony elicited during the July 2009 Board 
hearing.  In particular, both the May 2007 VA audiological 
consultation report and the July 2009 private medical 
statement indicate a current diagnosis of bilateral hearing 
loss.  Similarly, VA outpatient treatments records reflect 
treatment for anxiety.  Given the state of the current record 
and the newly-received evidence, the Board finds that new and 
material evidence has been submitted.  Thus, the claims are 
reopened.  


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.  
To this extent only, the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened.  
To this extent only, the benefit sought on appeal is granted.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for bilateral 
hearing loss and a psychiatric disorder.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

At the July 2009 hearing, the Veteran testified that he was 
exposed to acoustic trauma while working on the flight line 
during his active military service.  He explained that he has 
endured hearing loss since service, and it has worsened in 
the last three to four years.  The Veteran asserts that 
service connection is warranted for his bilateral hearing 
loss.  

As previously mentioned, although the Veteran was diagnosed 
with mild high frequency bilateral hearing loss upon 
separation from service, the audiometric testing results at 
the separation examination and the September 1983 post 
service VA examination failed to meet the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  However, 
post service treatment records reflect mild to moderately 
severe sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  Review of the evidentiary record shows that 
the Veteran has not been afforded a Compensation and Pension 
examination for his bilateral hearing loss.  While the Board 
notes audiometric testing results at separation indicate 
normal hearing, the Veteran is competent to assert that he 
was exposed to acoustic trauma during service and has had 
hearing problems since that time.  As such there remains some 
question as to whether the Veteran's current bilateral 
hearing loss is attributable to his active military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, 
given the Veteran's contentions regarding his hearing loss, 
and the medical evidence suggesting his current hearing loss 
is possibly attributable to service, the Board finds that an 
examination is necessary prior to final appellate review.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Holding 
that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge).  

Turning to the Veteran's psychiatric disorder, defects are 
defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90 (July 18, 1990).  Congenital or 
developmental "defects" such as personality disorder and 
mental deficiency automatically rebut the presumption of 
soundness and are therefore considered to have preexisted 
service.  38 C.F.R. §§ 3.303(c), 4.9.  

Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of 
additional disability resulting from a mental disorder that 
is superimposed upon and aggravates a congenital defect such 
as a personality disorder or mental deficiency during service 
may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  

As mentioned previously, service treatment records reflect 
complaints of depression.  Shortly after discharge from 
service, a VA examiner diagnosed the Veteran with a lifelong 
mixed personality disorder with schizoid, avoidant, and 
inadequate features in September 1983.  Post service 
treatment records note the Veteran being on prescribed 
medication for anxiety.  

Given the psychiatric complaints during the Veteran's active 
duty, the findings of a personality disorder several months 
after discharge from service, and the current findings of a 
psychiatric disability, a VA examination is warranted to 
determine whether the Veteran's personality disorder was 
subject to a superimposed psychiatric disability.  See 
VAOPGCPREC 82-90; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (2009).  

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
bilateral hearing loss.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the ears 
found to be present should be diagnosed.  
The appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's 
bilateral hearing loss had its origin in 
service or is in any way related to the 
Veteran's active service.  A rationale 
for any opinion reached must be provided.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and discuss why an 
opinion cannot be provided.  

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  As to each 
disability identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's in-service personality disorder 
was aggravated by service (i.e., 
increased in severity beyond its natural 
progression) thereby resulting in a 
superimposed acquired psychiatric 
disability.  A rationale for any opinion 
reached must be provided.  If the 
examiner finds it impossible to provide 
any requested opinion without resort to 
pure speculation, he or she should so 
indicate and discuss why an opinion 
cannot be provided.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


